Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: GOLDCORP'S LOS FILOS MINE RECEIVES INTERNATIONAL CYANIDE CODE CERTIFICATION Toronto Stock Exchange: G New York Stock Exchange: GG (All amounts expressed in US dollars) VANCOUVER, Aug. 25 /CNW/ - GOLDCORP INC. (GG: NYSE; G: TSX) announced today that the Los Filos mine in Mexico has become fully certified under the International Cyanide Management Code for the Manufacture, Transport and Use of Cyanide in the Production of Gold ("the Cyanide Code"). Los Filos is Goldcorp's fifth gold mine to receive full certification. The Marigold mine in Nevada was the first gold mine in the world to be fully certified under the Cyanide Code, followed by El Sauzal mine (the first in Mexico), Marlin mine (first in Central America) and Musselwhite mine (the first in Canada). The Cyanide Code is a voluntary industry program for companies involved in the production of gold using cyanide. It was developed under the auspices of the United Nations Environment Program with the goal of safeguarding human health and the environment by promoting responsible management of cyanide used in gold mining. "Los Filos' certification is the latest example of Goldcorp's leadership in environmental stewardship and social responsibility," said Chuck Jeannes, Goldcorp President & Chief Executive Officer. "Goldcorp remains committed to operating all of its mines to the highest possible standards, with an emphasis on safeguarding the health and well-being of our employees and the communities in which we operate." Goldcorp is North America's fastest growing senior gold producer. Its low-cost gold production is located in safe jurisdictions in the Americas and remains 100% unhedged. Cautionary Note Regarding Forward-Looking Statements This press release contains "forward-looking statements", within the meaning of the United States Private Securities Litigation Reform Act of 1995 and applicable Canadian securities legislation, concerning the business, operations and financial performance and condition of Goldcorp Inc.
